33DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0020551 to YU et al. (“YU”).
Regarding claims 1-7 and 12-17, YU (in Figs. 1-4, 11, 14, and associated text) discloses a washing machine comprising:
a cabinet (casing 10);
a tub (outer tub 2) disposed in the inside of the cabinet;
at least one suspension apparatus (15/16/18/30) configured to reduce vibrations of the tub, and to connect the tub to the cabinet such that the tub is supported by the cabinet (at support 16); and
a position guide apparatus (100) having one end (115) connected to the at least one suspension apparatus, and another end of the position guide apparatus connected to the tub (at coupling part 20), the position guide apparatus being configured to limit a movement range of the tub in a horizontal direction (note part 100 described as a horizontal vibration attenuating part, which manifestly limits horizontal movement range),
wherein the position guide apparatus comprises:
a cylinder (cylinder 122) having an inside space; and
a stopper (piston 116) having at least one portion located in the inside space of the cylinder, and a remaining portion of the stopper being located outside the cylinder (see, e.g., Fig. 3 of YU showing such configuration),
wherein the stopper includes a catching portion at one end of the at least one portion of the stopper located in the inside space of the cylinder (note position guide apparatus configuration 300 in embodiment of Fig. 11 having catching portions 317a/317b),
the position guide apparatus includes a suspension bar coupling portion (140/115) provided at one end of the remaining portion of the stopper located outside the cylinder, and
the suspension bar coupling portion is connected to a suspension bar (supporting rod 15) included in the at least one suspension apparatus,
wherein one end of the cylinder includes a stopper inserting hole (at cylinder cover 150) into which the at least one portion of the stopper is inserted, 
another end of the cylinder includes a tub fixing hole (at coupler 121h), and
the position guide apparatus further includes a tub fixing portion (pin 41) that is configured to be inserted into the tub fixing hole such that both ends of the tub fixing portion are rotatably coupled with a position guide apparatus coupling portion (coupling part 20) formed in an outer surface of the tub (see, e.g., Figs. 2 and 4),
wherein the tub fixing portion is configured to be inserted into the cylinder such that the cylinder is rotatable on the tub fixing portion as a rotation shaft (see pivotable connection between tub fixing portion 41 and cylinder 120, e.g., in Figs. 2 and 4),
wherein the stopper further includes a first absorption member (130) disposed adjacent to the catching portion (317a/317b in Fig. 11), and the stopper further includes a second absorption member disposed adjacent to the suspension bar coupling portion (note end of 315, which is larger than stopper 316, is fully capable of absorbing impact/contact with the cylinder),
wherein the cylinder is movable between a first position at which the cylinder contacts the first absorption member (see Fig. 11) and a second position at which the cylinder contacts the second absorption member (note end of 315, which is larger than ,
wherein the position guide apparatus is configured to limit a distance between the at least one suspension apparatus and the tub to a predetermined distance (note the structural connection and limitation of movement in the piston and cylinder damper of YU, particularly note Fig. 11 and part 317a/b),
a position guide apparatus including a transversely moving portion connected to the tub (note all of apparatus 100 is capable of transversely moving in relative motion between the tub and cabinet; also note transverse movement off apparatus 300 shown in Fig. 9), a longitudinally moving portion connected to the suspension bar, and a friction member (240/241d) disposed in the inside of the longitudinally moving portion so as to surround the suspension bar (see cited position guide apparatus 100 and 300 of YU above),
wherein the friction member limits movement of the position guide apparatus when the longitudinally moving portion moves along the suspension bar (note friction member 240 is limited in movement based on at least the structural connection formed between the position guide apparatus and suspension bar),
wherein the position guide apparatus further includes a pair of arms (311) located at one end of the transversely moving portion,
the position guide apparatus further includes a pair of protrusions located on an outer surface of the longitudinally moving portion (note protrusions in longitudinal slots formed in arms 311 in Fig. 9), and
the pair of protrusions are configured to be inserted into openings (311h/312h) respectively located in the pair of arms so that the transversely moving portion is coupled with the longitudinally moving portion,
wherein in a case in which the position guide apparatus is coupled with the tub and the suspension bar, and the protrusions located on the outer surface of the longitudinally moving portion (240 in Fig. 9) are inserted into and coupled with the openings located in the arms of the transversely moving portion, the transversely moving portion is coupled with the longitudinally moving portion such that the transversely moving portion and the longitudinally moving portion form an obtuse angle (note the transversely moving portion and longitudinally moving portion are relatively rotatable and capable of forming an obtuse angle),
wherein the longitudinally moving portion includes a friction member inserting space therein, and the friction member is disposed in at least one area of the friction member inserting space (note friction member above is inserted into a friction member inserting space),
wherein the friction member is movable in the friction member inserting space (see, e.g., Fig. 6),
wherein the longitudinally moving portion includes a catching groove included in a first member having a hole to pass the suspension bar through, the catching groove being configured to be coupled with a protrusion included in a second member having a hole to pass the suspension bar through.2

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 8-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU.
Regarding claims 8-10, YU, supra, discloses the claimed invention including a suspension bar coupling portion including a first member (115).  YU further discloses wherein the suspension bar coupling portion further includes a second member (140) having a second accommodating space (141a) into which the suspension bar is configured to be inserted, wherein the second member further includes a protrusion (144a/b), and the first member further includes a groove (111h/112h) into which the protrusion of the second member is configured to be inserted so that the second member is coupled with the first member to be rotatable with respect to the first member using the protrusion as a rotation shaft, wherein the second accommodating space is movable along the suspension bar (see ¶ [0062]).
YU does not disclose the suspension bar coupling portion first member (115) and the stopper (116) being coupled as recited in claim 8.  However, providing two elements with corresponding accommodating spaces and insertion as a coupling mechanism is very well known in the mechanical arts.  Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to form the integral coupling of the first member and stopper of YU using known coupling 
Similarly regarding claim 19, YU appears to disclose the first member and hole being an integral piece, and the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to form the single first member of YU into first and second members coupled together using known coupling configurations such as an accommodating space and insertion of the first member and stopper, respectively (commonly referred to as a male/female coupling), since it has been held that making integral structures separate or removable for their intended purpose involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Making Separate.
Regarding claim 11 and 18, YU, supra, discloses the claimed invention including the stopper including a first absorption member (130) disposed on one surface with respect to a catching portion (see, e.g., Fig. 11).  YU appears to only disclose one absorption member.  However, it is common knowledge to provide plural absorption members on such stopper configurations and the prior art is replete with plural absorption members on a stopper/piston and cylinder damper configuration, as recited in claim 11.
Therefore, the position is taken that it would have been obvious at the time of effective filing to duplicate the absorption member of YU as it would be well understood by the skilled artisan that more absorption members would equate to more absorption in order to achieve the desired absorption effect.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.   See MPEP § 2144.04 regarding Obviousness and Duplication of Parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711